Citation Nr: 0428429	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for 
bilateral hearing loss.

2.  Entitlement to a rating greater than 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO denied a rating in excess of 10 percent for tinnitus 
but awarded the veteran an increase in the rating for his 
bilateral hearing loss, to 30 percent.  The veteran filed a 
notice of disagreement (NOD) with both ratings in November 
2002.  The RO issued a statement of the case (SOC) later that 
same month, and the veteran filed a substantive appeal in 
December 2002.  

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In his substantive appeal, VA Form 9, received in December 
2002, the veteran noted his desire for a personal hearing 
before Veterans Law Judge (VLJ) at the RO (Travel Board 
hearing).  He was scheduled for such a hearing in December 
2003.  His representative notified the RO in November 2003 
that the veteran would not be able to attend the December 
2003 hearing and ask that it be re-scheduled.  To date, the 
veteran's requested Travel Board hearing has not been re-
scheduled.    

In October 2004 the veteran's motion for advancement on the 
docket was granted.  Communication in the file indicates that 
the RO has agreed to schedule the veteran with a hearing 
before a VLJ at the RO in December 2004.  

Therefore, given the advanced age of the veteran and the 
advancement of his claim on the docket, and to ensure 
compliance with all due process requirements, these matters 
are hereby REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity, in December 2004, 
if possible.  After the hearing is held, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).




_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



